Case 6:19-cv-01864-PGB-LRH Document 80 Filed 07/15/21 Page 1 of 2 PageID 1068
          USCA11 Case: 21-12037 Date Filed: 07/15/2021 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                           July 15, 2021

 Clerk - Middle District of Florida
 U.S. District Court
 401 W CENTRAL BLVD
 ORLANDO, FL 32801

 Appeal Number: 21-12037-G
 Case Style: Ashley Merard v. Magic Burgers, LLC
 District Court Docket No: 6:19-cv-01864-PGB-LRH

 The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
 referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Lee Aaron, G
 Phone #: 404-335-6172

 Enclosure(s)




                                                                DIS-2 Letter and Entry of Dismissal
Case 6:19-cv-01864-PGB-LRH Document 80 Filed 07/15/21 Page 2 of 2 PageID 1069
          USCA11 Case: 21-12037 Date Filed: 07/15/2021 Page: 2 of 2


                      IN THE UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT

                                       ______________

                                       No. 21-12037-G
                                       ______________

 ASHLEY MERARD,

                                                  Plaintiff - Appellee,

 versus

 MAGIC BURGERS, LLC,

                                            Defendant - Appellant.
                      __________________________________________


                         Appeal from the United States District Court
                              for the Middle District of Florida
                      __________________________________________

 ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
 want of prosecution because the appellant Magic Burgers, LLC failed to file a Transcript Order
 Form and file a Civil Appeal Statement form within the time fixed by the rules, effective July
 15, 2021.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                                by: Lee Aaron, G, Deputy Clerk

                                                         FOR THE COURT - BY DIRECTION
